                      UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW HAMPSHIRE


Melvin Graham

           v.                                Case No. 17-cv-154-PB

NH, State of, et al




                                 ORDER


     After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated September 12, 2017, and dismiss all claims in

this action, pursuant to 28 U.S.C. § 1915A and 28 U.S.C. §

1915(e)(2).

                                       /s/ Paul Barbadoro
                                      ____________________________
                                      Paul Barbadoro
                                      United States District Judge

Date: December 28, 2018



cc: Melvin Graham, pro se
